Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Anita Yvette Smith, Appellant                        Appeal from the County Court at Law No.
                                                     1 of Gregg County, Texas (Tr. Ct. No.
No. 06-17-00201-CR        v.                         2016-2476). Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                         Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Anita Yvette Smith, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 25, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk